
	
		I
		112th CONGRESS
		2d Session
		H. R. 5955
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Ms. Kaptur (for
			 herself, Mr. Kind,
			 Ms. Pingree of Maine,
			 Mr. Hinchey,
			 Mr. Braley of Iowa,
			 Mr. Boswell,
			 Mr. Luján,
			 Mr. Butterfield,
			 Mr. Ryan of Ohio,
			 Mrs. Christensen,
			 Mr. Loebsack,
			 Ms. Lee of California,
			 Ms. Richardson,
			 Mr. Walz of Minnesota,
			 Mr. Michaud,
			 Mr. Blumenauer, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committees on
			 Oversight and Government
			 Reform and Science,
			 Space, and Technology, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to improve energy programs.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Energy Investment Act of
			 2012.
		2.FindingsCongress finds that—
			(1)production of
			 energy from domestic sources offers considerable economic and energy security
			 benefits to the United States, including enduring and desirable jobs;
			(2)the agricultural
			 and forestry sectors of the United States offer significant potential for
			 production of renewable energy;
			(3)both renewable
			 energy production and adoption of energy efficiency offer considerable
			 environmental benefits; and
			(4)investments in
			 energy efficiency projects and renewable energy systems in rural areas of the
			 United States provide very significant energy security, economic, and
			 environmental benefits to the entire United States in addition to the rural
			 area benefits.
			3.DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
			(1)in paragraph (6)—
				(A)in subparagraph
			 (C), by striking or at the end;
				(B)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
				(C)by adding at the
			 end the following new subparagraph:
					
						(E)renewable
				chemicals.
						;
				
				(2)in paragraph (7)(A), by striking and
			 biobased products and inserting , renewable chemicals, or
			 biobased products;
			(3)in paragraph (11), by inserting
			 (including a renewable chemical) after material or
			 compound;
			(4)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
			(5)by inserting after
			 paragraph (12) the following new paragraph:
				
					(13)Renewable
				chemicalThe term
				renewable chemical means a monomer, polymer, plastic, formulated
				product, or chemical substance produced from renewable
				biomass.
					.
			4.Biobased markets
			 programSection 9002 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (3),
			 by adding at the end the following new subparagraphs:
					
						(F)Biobased product
				designationsNot later than 1 year after the date of enactment of
				this subparagraph, the Secretary shall—
							(i)increase the
				number of categories of biobased products designated and individual biobased
				products eligible for preferred purchasing by 50 percent;
							(ii)begin to
				designate intermediate ingredients or feedstocks in the guidelines issued under
				this paragraph; and
							(iii)develop a
				recommendation for the designation of complex and finished biobased products in
				those guidelines.
							(G)Changes in
				procurement mechanisms
							(i)Electronic
				product procurement catalogsThe Secretary shall work with
				relevant officials in agencies that have electronic product procurement
				catalogs to identify and implement solutions to increase the visibility of
				biobased and other sustainable products.
							(ii)Agency-specific
				product specifications
								(I)In
				generalNot later than 1 year after the date of enactment of this
				subparagraph and every 4 years thereafter, the Secretary, in coordination with
				other appropriate officials, shall work with the senior sustainability officer
				of each agency that has established agency-specific product specifications to
				review and revise the product specifications to ensure that, to the maximum
				extent practicable, the product specifications—
									(aa)require the use
				of sustainable products, including biobased products designated in accordance
				with this section; and
									(bb)do
				not contain any language prohibiting the use of biobased products.
									(II)ReportResults
				of the reviews conducted under subclause (I) shall be reported annually to the
				Office of Management and Budget, the Office of Science and Technology Policy,
				and the appropriate committees of Congress.
								(H)Reporting
							(i)In
				generalNot later than 1 year after the date of enactment of this
				subparagraph, the Secretary and the Federal Acquisition Regulatory Council
				shall jointly propose an amendment to the Federal Acquisition Regulation to
				require reporting of biobased product purchases, to be made public on an annual
				basis.
							(ii)Reporting
				templateAfter the promulgation of the proposed amendment
				described in clause (i), the Secretary, in consultation with the Chief
				Acquisition Officers Council, shall develop and make available a reporting
				template to facilitate the annual reporting
				requirement.
							;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(5)ComplianceThe
				Secretary may take such action as the Secretary determines to be
				necessary—
							(A)to determine the
				compliance rate among Federal agencies in buying designated biobased products;
				and
							(B)to determine
				whether vendor and contractor claims about biobased products meeting item
				designation definitions and minimum required biobased content are
				accurate.
							;
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (2)(B)—
					(i)in
			 clause (ii), by striking and at the end;
					(ii)by
			 redesignating clause (iii) as clause (iv); and
					(iii)by
			 inserting after clause (ii), the following new clause:
						
							(iii)encourage the purchase of products that
				apply an innovative approach to growing, harvesting, procuring, processing, or
				manufacturing biobased products regardless of the date of entry of the products
				into the marketplace.
							;
				
					(B)in paragraph
			 (3)—
					(i)by
			 striking (3) Use of
			 label.—The Secretary
			 and inserting the following:
						
							(3)Use of
				label
								(A)In
				generalThe
				Secretary
								;
				and
					(ii)by
			 adding at the end the following new subparagraph:
						
							(B)Auditing and
				complianceThe Secretary may carry out such auditing and
				compliance activities as the Secretary determines to be necessary to ensure
				compliance with subparagraph (A), including the imposition of a civil penalty
				of not more than $10,000 on a person who misuses the label and, after receiving
				a notice of violation, fails to take action to correct the misuse described in
				the notice.
							;
				and
					(C)by adding at the
			 end the following new paragraphs:
					
						(4)Forestry
				Products Laboratory coordinationIn determining which products may qualify
				to use a label under paragraph (1), the Secretary, in consultation with the
				Forest Products Laboratory, shall—
							(A)review and approve applications for
				designation as biobased products submitted by vendors or manufacturers of
				forest-related products;
							(B)expedite the approval of applications for
				designation as biobased products submitted by producers of innovative
				forest-related products resulting from technology developed by the Forest
				Products Laboratory or partners of the Laboratory; and
							(C)provide appropriate technical assistance to
				applicants, as determined by the Secretary.
							(5)Complex and
				finished productsNot later than 1 year after the date of
				enactment of this paragraph, the Secretary shall develop a recommendation for
				labeling complex and finished
				products.
						;
				(3)by redesignating
			 subsections (d) through (h) as subsections (e) through (i),
			 respectively;
			(4)by inserting after
			 subsection (c) the following new subsection:
				
					(d)Outreach,
				education, and promotion
						(1)In
				generalThe Secretary shall carry out a program of outreach,
				education, and promotion activities intended to increase knowledge, awareness,
				and benefits of biobased products.
						(2)Authorized
				activitiesIn carrying out this subsection, the Secretary, at a
				minimum, shall—
							(A)not later than 1
				year after the date of enactment of this paragraph, update all existing
				BioPreferred and related sustainable acquisition training materials of the
				Department;
							(B)work cooperatively
				with the senior sustainability officers and chief acquisition officers of
				Federal agencies to immediately implement such BioPreferred program agency
				education and outreach programs as are necessary to meet the requirements of
				this section;
							(C)work actively with
				groups that support employment for the blind or disabled, such as the Committee
				for Purchase From People Who Are Blind or Severely Disabled, to promote
				education and outreach regarding BioPreferred AbilityOne products to—
								(i)program,
				technical, and contracting personnel; and
								(ii)Federal agency
				purchase card holders;
								(D)conduct consumer
				education and outreach (including consumer and awareness surveys);
							(E)conduct outreach
				to and support for State and local governments interested in implementing
				biobased purchasing programs;
							(F)partner with
				industry and nonprofit groups to produce educational and outreach materials and
				conduct educational and outreach events;
							(G)sponsor special
				conferences and events to bring together buyers and sellers of biobased
				products; and
							(H)support pilot and
				demonstration
				projects.
							;
			(5)in subsection (h)
			 (as redesignated by paragraph (3)), by adding at the end the following new
			 paragraph:
				
					(3)Jobs creation
				research and reportNot later than 2 years after the date of
				enactment of this paragraph, the Secretary shall carry out a study, and submit
				to the President and the appropriate committees of Congress a report, on job
				creation and the economic impact associated with the biobased product industry,
				including—
						(A)the number of jobs
				in the United States originating from the biobased product industry annually
				over the preceding 10 years, including the job changes in specific
				sectors;
						(B)the dollar value
				of the domestic biobased products industry at the time of the report, including
				intermediates, feedstocks, and finished products, but excluding
				biofuels;
						(C)a forecast for
				biobased job creation potential over the next 10 years;
						(D)a forecast for
				growth in the biobased industry over the next 10 years; and
						(E)jobs data for both
				biofuels and biobased products, with data generated separately for each
				category.
						;
				and
			(6)in subsection (i)
			 (as redesignated by paragraph (3))—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (A), by striking and at the end;
					(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
					(iii)by
			 adding at the end the following new subparagraph:
						
							(C)$4,000,000 for
				each of fiscal years 2013 through 2017.
							;
				and
					(B)in paragraph (2),
			 by inserting and $4,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				5.Biorefinery
			 assistanceSection 9003 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is
			 amended—
			(1)in subsection
			 (b)(2), by inserting or a renewable chemical after
			 biofuel each place it appears in subparagraphs (A) and
			 (B);
			(2)in subsection
			 (c)(1), by inserting or renewable chemicals after
			 biofuels;
			(3)in subsection
			 (d)(2)(C)—
				(A)in clause (i), by
			 inserting or renewable chemical after biofuel;
			 and
				(B)in clause (iii),
			 by inserting or renewable chemicals after
			 biofuels;
				(4)in subsection
			 (e)(1)(C)—
				(A)in clause (i), by
			 inserting or renewable chemical after biofuel;
			 and
				(B)in clauses (iii)
			 and (vii), by inserting or renewable chemicals after
			 biofuels each place it appears; and
				(5)in subsection
			 (h)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph
			 (A), by striking and at the end;
					(ii)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(iii)by adding at the
			 end the following new subparagraph:
						
							(C)$75,000,000 for
				each of fiscal years 2013 through 2017.
							;
				and
					(B)in paragraph (2),
			 by inserting and $75,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				6.Biodiesel fuel
			 education programSection 9006
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is
			 amended by striking subsection (d) and inserting the following new
			 subsection:
			
				(d)Funding
					(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $1,000,000 for each of fiscal
				years 2013 through 2017, to remain available until expended.
					(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $1,000,000 for each of fiscal years 2013 through
				2017.
					.
		7.Rural Energy for
			 America ProgramSection 9007
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is
			 amended—
			(1)by redesignating
			 subsections (a) through (g) as subsections (b) through (h),
			 respectively;
			(2)by inserting
			 before subsection (b) (as so redesignated), the following new
			 subsection:
				
					(a)Agricultural
				producer definedIn this
				section, the term agricultural producer includes rural and
				non-rural agricultural
				producers.
					;
			(3)in subsection (d) (as redesignated by
			 paragraph (1))—
				(A)by striking
			 paragraph (1) and inserting the following new paragraph:
					
						(1)Loan guarantee
				and grant program
							(A)In
				generalIn addition to any similar authority, the Secretary shall
				provide loan guarantees and grants to agricultural producers and rural small
				businesses—
								(i)to
				purchase renewable energy systems, including—
									(I)systems that may
				be used to produce and sell electricity, such as for agricultural, and
				associated residential, purposes; and
									(II)unique components
				of renewable energy systems; and
									(ii)to make energy
				efficiency improvements.
								(B)Tiered
				application process
								(i)In
				generalIn providing loan guarantees and grants under this
				subsection, the Secretary shall use a 3-tiered application process that
				reflects the sizes of proposed projects in accordance with this
				subparagraph.
								(ii)Tier
				1The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				not more than $80,000.
								(iii)Tier
				2The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				greater than $80,000 but less than $200,000.
								(iv)Tier
				3The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				equal to or greater than $200,000.
								(v)Application
				processThe Secretary shall establish an application, evaluation,
				and oversight process that is most simplified for tier I projects and more
				comprehensive for each subsequent
				tier.
								;
				(B)in paragraph
			 (3)—
					(i)in
			 subparagraph (A), by inserting in an amount not to exceed $100,000 per
			 grant after in the form of grants; and
					(ii)by
			 striking subparagraph (C);
					(C)in paragraph
			 (4)(C), by striking 75 percent of the cost and inserting
			 all eligible costs; and
				(D)by adding at the
			 end the following new paragraph:
					
						(5)RequirementIn
				carrying out this section, the Secretary shall not require a second meter for
				on-farm residential portions of rural projects connected to the
				grid.
						; 
				(4)in subsection (g) (as redesignated by
			 paragraph (1))—
				(A)by striking
			 Not later and inserting the following:
					
						(1)In
				generalNot later
						;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(2)Subsequent
				reportNot later than 4 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report on activities
				carried out under this section, including the outcomes achieved by projects
				funded under this section.
						;
				and
				(5)in subsection (h) (as redesignated by
			 paragraph (1))—
				(A)in paragraph
			 (1)(D), by striking fiscal year 2012 and inserting each
			 of fiscal years 2012 through 2017; and
				(B)in paragraph (3),
			 by inserting and $70,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				8.Biomass research
			 and developmentSection 9008
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is
			 amended—
			(1)by striking
			 biofuels and each place it appears in subsections (b), (c)(3),
			 (d)(2)(A), (e), and (g)(2) and inserting biofuels, renewable chemicals,
			 and;
			(2)in subsection
			 (e)—
				(A)in paragraph
			 (2)—
					(i)in subparagraph
			 (A)—
						(I)by striking
			 at prices competitive with fossil fuels and inserting and
			 biobased products; and
						(II)by inserting
			 and after the semicolon at the end;
						(ii)by striking
			 subparagraph (B);
					(iii)by redesignating
			 subparagraph (C) as subparagraph (B); and
					(iv)in subparagraph
			 (B) (as so redesignated), by inserting renewable chemicals,
			 after bioenergy,;
					(B)in paragraph
			 (3)—
					(i)in subparagraph
			 (B), in the subparagraph heading, by inserting , renewable
			 chemicals, after Biofuels; and
					(ii)by striking
			 subparagraph (C);
					(C)by striking
			 paragraph (4); and
				(D)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
				(3)in subsection
			 (h)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph
			 (C), by striking and at the end;
					(ii)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(iii)by adding at the
			 end the following new subparagraph:
						
							(E)$30,000,000 for
				each of fiscal years 2013 through 2017.
							;
				and
					(B)in paragraph (2),
			 by inserting and $30,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				9.Rural energy
			 self-sufficiency initiativeSection 9009(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8109(d)) is amended by inserting
			 and $10,000,000 for each of fiscal years 2013 through 2017
			 before the period at the end.
		10.Biomass crop
			 assistance program
			(a)DefinitionsSection 9011(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8111(a)) is amended—
				(1)in paragraph (4)(B)—
					(A)in clause (i), by
			 striking or at the end;
					(B)in clause
			 (ii)—
						(i)by
			 striking has the potential to become invasive or noxious and
			 inserting species or varieties of plants that credible risk assessment
			 tools or other credible sources determine are potentially invasive;
			 and
						(ii)by
			 striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following new clause:
						
							(iii)algae.
							;
					(2)in paragraph (5)(B), by striking clauses
			 (iv) and (v) and inserting the following new clauses:
					
						(iv)land enrolled in the environmental easement
				program established under chapter 3 of subtitle D of such title (16 U.S.C. 3839
				et seq.); or
						(v)land enrolled in
				the programs described in clauses (iii) and (iv) under a contract that expires
				at the end of fiscal year ___.
						;
				
				(3)in paragraph
			 (6)—
					(A)by striking
			 subparagraph (A) and inserting the following new subparagraph:
						
							(A)In
				generalThe term
				eligible material means the following materials:
								(i)Renewable biomass material harvested
				directly from the land, including crop residue from any crop that is eligible
				to receive payments under title I of the Food, Conservation, and Energy Act of
				2008 (7 U.S.C. 8701 et seq.).
								(ii)Material that is collected or harvested by
				the owner of such material—
									(I)directly from the National Forest System,
				Bureau of Land Management land, non-Federal land, or land owned by an
				individual Indian or Indian tribe that is held in trust by the United States
				for the benefit of the individual Indian or Indian tribe or subject to a
				restriction against alienation imposed by the United States; or
									(II)in a manner that is consistent with a
				conservation plan, a forest stewardship plan, or a plan that the Secretary
				determines is equivalent to a conservation plan or a forest stewardship plan
				and consistent with Executive Order 13112 (64 Fed. Reg. 6183; relating to
				invasive species).
									(iii)In the case of
				woody material, material that is produced on land other than contract acreage
				that—
									(I)is a byproduct of a preventative treatment
				that is removed to reduce hazardous fuel or to reduce or contain disease or
				insect infestation; and
									(II)if harvested from Federal land, is
				harvested in accordance with section 102(e) of the Healthy Forests Restoration
				Act of 2003 (16 U.S.C. 6512(e)).
									(iv)Material that is delivered to a qualified
				biomass conversion facility to be used for heat, power, biobased products,
				research, or advanced biofuels.
								;
				and
					(B)in subparagraph
			 (B)—
						(i)in
			 clause (iii), by striking or at the end;
						(ii)in
			 clause (iv), by striking the period at the end and inserting ;
			 or; and
						(iii)by
			 adding at the end the following new clause:
							
								(v)bagasse.
								;
				and
						(4)by adding at the
			 end the following new paragraph:
					
						(9)Socially
				disadvantaged farmer or rancherThe term socially disadvantaged
				farmer or rancher has the meaning given such term in section 2501(e) of
				the Food, Conservation, and Trade Act of 1990 (7 U.S.C.
				2279(e)).
						.
				(b)BCAP Project
			 AreaSection 9011(c) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111(c)) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking clause (iv) and inserting the following new clause:
						
							(iv)any other information about the biomass
				conversion facility or proposed biomass conversion facility that the Secretary
				determines necessary for the Secretary to be reasonably assured that the plant
				will be in operation by the date on which the eligible crops are ready for
				harvest.
							;
				and
					(B)in subparagraph
			 (B)(ix), by striking information and all that follows through
			 the period and inserting information that the Secretary determines to be
			 necessary.;
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (B)—
						(i)in
			 clause (iii)—
							(I)in subclause (I),
			 by striking or at the end;
							(II)in subclause
			 (II), by striking or an equivalent; and at the end and inserting
			 ; or; and
							(III)by adding at the
			 end the following new subclause:
								
									(III)a plan that is equivalent to a conservation
				plan or a forest stewardship plan; and
									;
				and
							(ii)in
			 clause (iv), by striking the Secretary and all that follows
			 through the period and inserting that the Secretary determines to be
			 necessary.; and
						(B)in subparagraph
			 (C), in the matter preceding clause (i), by striking up to and
			 inserting not more than; and
					(3)in paragraph
			 (5)—
					(A)in subparagraph
			 (B)—
						(i)by
			 redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III),
			 respectively, and moving the margins of such subclauses two ems to the
			 right;
						(ii)by
			 striking (B) Amount of establishment
			 payments.—The amount
			 of and inserting the following:
							
								(B)Amount of
				establishment payments
									(i)In
				generalExcept as provided in
				clause (ii), the amount of
									;
				
						(iii)in clause (i) (as designated by clause
			 (ii)), by striking up to 75 percent and inserting not
			 more than the lesser of $500 per acre or 75 percent; and
						(iv)by
			 adding at the end the following new clause:
							
								(ii)Socially
				disadvantaged farmers or ranchersThe limitation on the amount of an
				establishment payment under clause (i) shall apply in the case of a socially
				disadvantaged farmer or rancher in the same manner as such limitation applies
				to any farmer or rancher under such clause except that the limitation on the
				costs of establishment applicable to a socially disadvantaged farmer or rancher
				shall be not more than the lesser of $750 per acre or 85 percent of such
				costs.
								; and
				
						(B)in subparagraph
			 (C)(ii), by striking subclause (V) and inserting the following new
			 subclause:
						
							(V)the Secretary determines a reduction is
				necessary to carry out this
				section.
							.
					(c)Assistance with
			 collection, harvest, storage, and transportationSection 9011(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8111(d)) is amended—
				(1)in paragraph
			 (1)(B), by inserting before the period at the end , regardless of
			 whether the eligible material is produced on contract acreage;
			 and
				(2)in paragraph
			 (2)(B)—
					(A)by striking
			 rate of $1 and inserting rate of not more than
			 $1; and
					(B)by striking
			 $45 per ton and all that follows through the period and
			 inserting $20 per dry ton for a period of 4 years..
					(d)FundingSection 9011(f) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8111(f)) is amended to read as
			 follows:
				
					(f)Funding
						(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $75,000,000 for each of fiscal
				years 2013 through 2017, of which not more than $15,000,000 for each fiscal
				year may be used for providing assistance with collection, harvest, storage,
				and transportation under subsection (d).
						(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there are authorized to be appropriated to carry out this
				section $75,000,000 for each of fiscal years 2013 through
				2017.
						.
			(e)Conforming
			 amendments; technical corrections
				(1)Definition of
			 eligible landSection
			 9011(a)(5)(B)(ii) of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 8111(a)(5)(B)(ii)) is amended by inserting (7 U.S.C. 8701 et
			 seq.) after 2008.
				(2)Establishment
			 and purposeSection
			 9011(b)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8111(b)(2)) is amended by inserting the before
			 collection.
				(3)Socially
			 disadvantaged farmers and ranchersSection 9011(c)(2)(B)(v)(II) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8111(c)(2)(B)(v)(II)) is
			 amended by striking ranchers and all that follows through the
			 semicolon and inserting ranchers;.
				(4)Limitation on
			 assistance for BCAP contract acreageSection 9011(d)(3) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8111(d)(3)) is amended by inserting
			 an before annual.
				11.Forest biomass
			 for energySection 9012(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8112(d)) is
			 amended by striking 2012 and inserting
			 2017.
		12.Community wood
			 energy programSection 9013(e)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(e)) is
			 amended by striking 2012 and inserting
			 2017.
		
